t c memo united_states tax_court siyad a jibril petitioner v commissioner of internal revenue respondent docket no filed date siyad a jibril pro_se nick g nilan for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his cousins najmo and anas muhumed whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the state of washington at the time he filed the petition petitioner is an immigrant from kenya and has lived in the united_states since he moved to washington in date osab sahal is petitioner’s aunt and the mother of two children anas muhumed and najmo muhumed who are also petitioner’s cousins petitioner’s aunt and cousins emigrated from kenya to arizona in date during the tax_year in issue anas was years old and najmo was and both were enrolled in high school in date petitioner moved to an apartment complex in kent washington where he signed a one-year lease for apartment r102 in date petitioner purchased tickets to fly his aunt and cousins from arizona to washington where they moved into petitioner’s apartment the four lived together in apartment r102 until sometime in date when petitioner’s aunt and cousins moved to another unit within the same apartment complex--apartment w203 at the time petitioner’s aunt and cousins were relying in part on washington state welfare benefits and had insufficient income to qualify for an apartment on their own petitioner helped them qualify by cosigning the lease for apartment w203 and paying a portion of the monthly rent throughout petitioner also supported his cousins in various other ways he paid anas’ cell phone bill purchased a car for his cousins’ use and paid the car insurance premiums he also took his cousins shopping for school clothing when petitioner’s lease for apartment r102 expired in date he moved out of his apartment and into apartment w203 with his aunt and cousins they lived together in apartment w203 until date when petitioner moved from kent to seatac washington petitioner resided in seatac for the remainder of and was still living in seatac at the time he filed the petition petitioner timely filed form_1040 u s individual_income_tax_return for on which he reported dollar_figure in wages and claimed dependency_exemption deductions for his cousins head_of_household filing_status and a dollar_figure earned_income_credit i burden_of_proof opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof see rule -4- a ii dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child an individual must meet five requirements in order to qualify as a taxpayer’s qualifying_child see sec_152 a - e the pertinent factor here is the relationship requirement a qualifying_child must be the taxpayer’s child brother sister stepbrother stepsister or a descendant of any of them sec_152 and a cousin however does not fall within the list of relationships set out in sec_152 thus neither of petitioner’s cousins is his qualifying_child within the meaning of sec_152 see sec_152 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure b qualifying_relative an individual must meet four requirements in order to qualify as a taxpayer’s qualifying_relative see sec_152 a - d the two pertinent factors here are the relationship requirement and the support requirement in order to satisfy the relationship requirement set out in sec_152 an individual must bear a relationship to the taxpayer as specified in sec_152 a cousin is not one of the specified relationships see sec_152 however petitioner’s cousins may still meet the relationship requirement under sec_152 if either is a n individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household in order for an individual to be considered a member of a taxpayer’s household both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs although sec_1_152-1 income_tax regs has not been amended to reflect changes in sec_152 that were enacted by the working families tax relief act of pub_l_no sec stat pincite we continue to rely on the regulation to the extent it is not inconsistent with sec_152 as amended see eg gaitor v commissioner tcmemo_2010_70 wl at n during petitioner and his cousins lived together in apartment r102 for approximately one month in separate apartments for four months and together again in apartment w203 for as many as four months for the remaining three months of the year petitioner and his cousins lived in different towns although the regulations do provide an exception for temporary absences due to special circumstances see id there is no evidence in the record that petitioner’s move to seatac was a temporary absence petitioner did not occupy the same household as his cousins for the entire taxable_year therefore his cousins do not meet the relationship requirement set out in sec_152 consequently they are not petitioner’s qualifying relatives under sec_152 regardless of the amount of support petitioner provided to them we find that petitioner’s cousins are neither his qualifying children nor his qualifying relatives therefore petitioner is not entitled to a dependency_exemption deduction for either of them iii head_of_household filing_status as relevant here sec_2 defines head_of_household as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child or any other dependent of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 see sec_2 the term qualifying_child for purposes of sec_2 means a qualifying_child as defined in sec_152 without regard to sec_152 sec_2 we have already found that petitioner’s cousins are not his qualifying children or dependents within the meaning of sec_151 and petitioner has not introduced any evidence to show that he lived with any other qualifying children or dependents during accordingly petitioner is not entitled to file as head_of_household for see sec_2 iv earned_income_credit sec_32 provides an earned_income_credit for an eligible_individual for so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount to be entitled to an earned_income_credit for the tax_year a taxpayer’s earned_income and adjusted_gross_income for the taxable_year must each be less than i dollar_figure with two or more qualifying children ii dollar_figure with one qualifying_child or iii dollar_figure with no qualifying children sec_32 j revproc_2009_50 sec_3 2009_45_irb_617 the term qualifying_child for purposes of sec_32 means a qualifying_child this remains true even without regard to sec_152 as defined in sec_152 without regard to sec_152 and e sec_32 as discussed supra petitioner’s cousins are not his qualifying children thus for purposes of sec_32 petitioner does not have any qualifying children petitioner reported earned_income of dollar_figure for see sec_32 defining earned_income to include wages which is greater than the phaseout amount for a taxpayer with no qualifying children thus petitioner is ineligible for an earned_income_credit respondent’s determination is sustained we are sympathetic to petitioner’s position we also realize that the statutory requirements may seem to work harsh results to taxpayers such as petitioner who have provided significant support to family members but are unable to claim dependency_exemption deductions for them however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 this remains true even without regard to sec_152 and e to reflect the foregoing decision will be entered for respondent
